Citation Nr: 1147091	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, which, in pertinent part, denied the above claim.

In September 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has a current right eye disability manifested by a reduced visual field that has been present ever since experiencing an infarction of the retina of the right eye during his period of active service.

A review of his service treatment records reveals a June 1960 enlistment report of medical examination which demonstrates that ophthalmoscopic clinical evaluation of the eyes, to include the pupils, was normal.
A sick call treatment record dated in September 1962 shows that the Veteran reported a five day history of lost central vision in the right eye.  The impression was choroiditis, etiology obscure.

A clinical consultation report also dated in September 1962 shows that the Veteran reported that he began having difficulty with central vision of the right eye five days earlier.  His prior medical history was said to be unremarkable.  Following examination, the impression was questionable macular choroiditis of questionable etiology.

A Report of Board of Medical Survey dated in November 1962 shows that the Veteran was admitted to the hospital in September 1962 with an undetermined diagnosis, possibly Coats disease.  In November 1962, the diagnosis was changed to infarction of the retina of the right eye due to occlusion of the branch of the retinal arteriole.

Following service, VA outpatient treatment records dated from April 2006 to April 2008 show that the Veteran's past medical history was noted to include a blood clot in the eye in service, causing a blind spot.

A VA coronary artery disease examination report dated in October 2008 shows that the Veteran was diagnosed, in pertinent part, with right retinal arteriole occlusion diagnosed as Coats disease.  It was noted that his heart disease was not the result of his documented right retinal arteriole occlusion.

During his September 2009 hearing, the Veteran reiterated that he had been treated for a blood clot in the eye during his period of active service, and that he has experienced a decreased field of vision manifested by a blind spot ever since.

As noted above, the service treatment records show that the Veteran was assessed with an infraction of the retina of the right eye due to occlusion of the branch of the retinal arteriole during his period of active service.  His competent statements have suggested a continuity of symptoms since service.  Post-service treatment records show a history of a blind spot of the right eye.  The Veteran has not been provided with a VA examination so as to assess whether he currently has a right eye disability that is related to his inservice diagnoses.  As such, the Board finds that an examination is necessary so that the Board may have sufficient information to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that following his September 2009 hearing (and after the issuance of the May 2009 Statement of the Case), the Veteran submitted additional VA outpatient treatment records dated from August 2007 to October 2009.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction, the evidence must be referred to the RO for review unless this procedural requirement has been waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Here, the Board notes that the Veteran did not waive initial RO consideration in this case.  However, because this matter is being remanded for additional development, the Board finds that a separate remand for initial RO consideration is unnecessary, as the RO may review this evidence at that time.

Finally, during his September 2009 hearing, the Veteran indicated that he was receiving ongoing treatment for his right eye at his local VA medical facility.  As this matter is being remanded for the reasons as set forth above, on remand, the RO shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to treatment of the Veteran's eyes that have not yet been associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain updated medical treatment records pertaining to the Veteran that have not yet been associated with his claims file.  All records obtained shall be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA ophthalmological examination so as to ascertain whether he has right eye disability and if so whether it is related to his inservice infarction of the retina of the right eye due to occlusion of the branch of the retinal arteriole.  The claims file and a copy of this Remand must be made available to the examiner for review of pertinent documents therein.  All tests and studies deemed necessary by the examiner must be performed.

The examiner is directed to render an opinion as to whether it is at least as likely as not that the Veteran has a current right eye disability that is manifested as a result of his period of active service, to specifically include the inservice infarction of the retina of the right eye due to occlusion of the branch of the retinal arteriole.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptoms since service.  The examiner must explain the rationale for all opinions given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


